UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                   Chapter 11

    FIRESTAR DIAMOND, INC., et al.                           No. 18-10509 (SHL)

                          Debtors.1                          (Jointly Administered)


                     ORDER APPROVING CHAPTER 11 TRUSTEE’S
              SETTLEMENT WITH UOB REALTY (USA) LIMITED PARTNERSHIP

         Upon the motion of Richard Levin, not individually but solely in his capacity as chapter

11 trustee (the “Trustee”) for the above-captioned debtors (the “Debtors”) for entry of an Order,

under Rule 9019 of the Federal Rules of Bankruptcy Procedure, approving the Trustee’s proposed

settlement of claims against UOB Realty (USA) Limited Partnership (the “Landlord”) relating to

or arising out of the Landlord’s post-petition claims; and this Court having jurisdiction to

consider the Motion and the relief requested therein; and consideration of the Motion and the

relief required being a core proceeding; and venue being proper before this Court; and it

appearing that no other or further notice need be provided; and this Court having determined

that relief requested in the Motion being in the best interest of the estates, creditors, and all parties

in interest; and this Court having determined that the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court and after due deliberation and sufficient cause appearing therefor,

         IT IS ORDERED:

         1.     The Motion is granted.




1  The Debtors and the last four digits of their respective taxpayer identification numbers are as
follows: Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc.
(4756).
       2.     The Trustee is authorized to settle the Landlord’s post-petition claims in

accordance with the terms of the Settlement Agreement attached as Exhibit B to the Motion.

       3.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Order.


Dated: New York, New York
       July 26, 2019                        /s/ Sean H. Lane
                                            HONORABLE SEAN H. LANE
                                            UNITED STATES BANKRUPTCY JUDGE




                                               2
